ANNETTE KINGSLAND ZIEGLER, J.
¶ 83. (concurring). While it is often said that bad facts make bad law, this court has not succumbed to that legal axiom in this case despite the absolutely dreadful situation the VFW finds itself in. I join the majority, but I write separately to emphasize that while we sympathize with the VFW our sympathy cannot dictate the result.
¶ 84. The unfortunate situation the VFW finds itself in is quite sympathetic. The VFW, once the owner of the prime real estate at issue here, conveyed the property to another in exchange for a 99-year lease with annual rent due of $1. For that $1, the VFW obtained 5,250 square feet of space with no obligations to pay for taxes, utilities, maintenance, or even redecoration costs. Because of acts outside of the VFW's control, the building fell into a state of disrepair such that the city of Milwaukee condemned the property, which eventually led to the eviction of the VFW. The *598VFW claimed its interest in the property was $1.8 million, but pursuant to the unit rule, the VFW was unfortunately left with no money for its interest in the property. As a result, the VFW was left not only with no place to conduct its business, but it was left with no money to find a new place to call home.
¶ 85. In a perfect world, the VFW would be given the necessary funds to replace their space. However, our precedent dictates that we must apply the unit rule to the case at hand, and as a result, the jury verdict must be sustained and the VFW will receive nothing for its loss.
¶ 86. While my heart may want to rule in favor of the VFW that would require me to circumvent the unit rule, which our precedent requires that we apply in this case. To invent an exception here would swallow, and thus abandon, the rule. As Justice Wilcox once noted, "A legitimate system of law requires adherence to established legal principles, even if such adherence does not produce a result deemed desirable...." Thomas v. Mallett, 2005 WI 129, ¶ 180, 285 Wis. 2d 236, 701 N.W.2d 523 (Wilcox, J., dissenting). The Missouri Supreme Court's Chief Justice has aptly noted:
Judges are accountable to uphold the rule of law through their decisions. This means that, just as juries are asked to set aside their personal beliefs and decide a case based only on the law and the evidence, judges also must set aside their personal feelings, beliefs and attitudes and decide each case according to the facts and law in that case.
Column by Michael A. Wolff, C.J., Your Missouri Courts, Law Matters: Judges Are Accountable ... To The Law (Dec. 15, 2005) available at http://www.courts.mo.gov/ page.asp?id=1082.
*599¶ 87. Despite the unfortunate situation the VFW finds itself in, I must follow Wisconsin's precedent, and in this case that means I must join the majority's application of the unit rule.
¶ 88. I am authorized to state that Justice MICHAEL J. GABLEMAN joins this concurrence.